DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Election with traverse is acknowledged. The traversal is on the ground that the searches would be co-extensive and would not unduly burden the examiner. This is not found persuasive because burden is not only based upon searches being co-extensive. Examination and analysis for determination of patentability creates burden. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seto (US 8240800).
	 Seto discloses an inkjet recording device comprising: 
a nozzle that ejects ink (FIGs. 6A-B, element NOZZLE);
              a pressure generator (FIG. 2, element 20) that changes pressure on ink in an ink flow path that communicates with the nozzle by a predetermined drive operation; and 
             a driver (FIG. 2, elements 22 and 26) that operates the pressure generator, wherein the driver makes the pressure generator perform the drive operation predetermined times of at least twice at time points on a predetermined cycle (FIG. 3: The predetermined cycle is 10µs. The ejection for a medium drop is driven by the medium-drop waveform that is twice of the small-drop waveform ejecting a small drop), and makes the nozzle eject an ink droplet of an amount corresponding to a number of drive operations included in a set of drive operations (FIG. 6A: The amount of ink of an ink drop goes along with the number of signal pules in the waveform), and
FIG. 3: In case of ejecting a medium drop, the time interval of two signal pulses is twice of that of a single signal pulse in case of ejecting a small drop).
2.	Claim(s) 1, 3, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Letendre et al. (US 7988247).
	Letendre et al. discloses an inkjet recording device comprising: 
a nozzle that ejects ink (FIG. 1, element 22);
              a pressure generator (FIG. 1, element 12) that changes pressure on ink in an ink flow path that communicates with the nozzle by a predetermined drive operation; and 
             a driver (FIG. 1, elements 14 and 16) that operates the pressure generator, wherein the driver makes the pressure generator perform the drive operation predetermined times of at least twice at time points on a predetermined cycle (FIG. 3 shows three drive operations in three cycles), and makes the nozzle eject an ink droplet of an amount corresponding to a number of drive operations included in a set of drive operations (column 3, lines 24-30: The number of ejection pulses (number of drive operations) depends on the size of the desired drop), and
                            in a case in which the number of drive operations is two, the driver makes the pressure generator perform the drive operation twice with an interval twice as long as the cycle (FIGs. 3 and 8 show that each ejection pulse (drive operation) is in one cycle; as a result, the interval of two ejection pulses (two drive operations) is two cycles).
Regarding to claim 3: wherein the driver determines a time point of a last drive operation in the set of drive operations in accordance with a time point of ink ejection (In FIG. 3, the start time of the third signal pulse (the highest pulse) is the time point when the ink boluses leave the nozzle to form ink ejection).
Regarding to claims 5 and 6: wherein the drive operation includes a first operation of increasing a volume of the ink flow path and a second operation of reducing the increased volume (FIG. 3: The rising/falling edge of each signal pulse cause the increasing/reducing the volume of the ink flow path 10), and in a last drive operation in the set of drive operations, a period between a start time point of the first operation and a start time point of the second operation is determined in accordance with a delay time related to displacement of ink in the ink flow path in response to the drive operation (column 4, lines 54-60), wherein the delay time is 0.55 to 0.70 times as long as a natural vibration period of ink in the ink flow path (It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the delay time in the range as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)).
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853